McMurray, Presiding Judge.
Defendant was tried before a jury and found guilty of child molestation. At trial, the 13-year-old victim testified that defendant (her father) committed acts which constitute the crime of child molestation. This appeal followed. Held-.
1. Defendant contends the trial court erred in allowing the testimony of the victim’s half-sister, who was 23 years of age at the time of trial, regarding sexual advances defendant made against her when the witness was 10 or 11 years of age. Defendant argues that the prior transaction was not sufficiently similar under Williams v. State, 261 Ga. 640, 642 (409 SE2d 649). We do not agree.
“Evidence of similar crimes has been most liberally extended in cases concerning sex crimes. Johnson v. State, 242 Ga. 649 (250 SE2d 394). Further, evidence concerning sexual abuse of young children, regardless of the sex of the victims or the nomenclature or type of acts perpetrated upon them, is of sufficient similarity to make the evidence admissible when the accused is being tried for some form of sexual abuse of a child. Oller v. State, 187 Ga. App. 818, 820 (371 SE2d 455). See also Adams v. State, 208 Ga. App. 29, 32-34 (430 SE2d 35) (physical precedent).” Helton v. State, 217 Ga. App. 691, 692 (1b) (458 SE2d 872). After reviewing the record in the case sub *249judice, we find defendant’s prior sexual advances upon the victim’s half-sister sufficiently similar to warrant admission of the evidence at trial. “Consequently, we find [that] the evidence was admissible. Stephens v. State, 261 Ga. 467 (405 SE2d 483); Williams v. State, supra.” Helton v. State, 217 Ga. App. 691, 692 (1b), supra.
Decided February 8, 1996
Reconsideration denied February 20, 1996.
Lorie A. Moss, for appellant.
T. Joseph Campbell, District Attorney, Sharon M. Fox, Assistant District Attorney, for appellee.
2. The victim’s testimony that defendant touched her private parts is sufficient to authorize the jury’s finding that defendant is guilty, beyond a reasonable doubt, of child molestation as alleged in the indictment. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Toles v. State, 202 Ga. App. 815 (1) (415 SE2d 531).

Judgment affirmed.


Andrews and Blackburn, JJ., concur.